                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI

 BLANCA AYALA and JAIME
 AYALA,

        Plaintiffs,
                                               Civil Action File No.
 v.
                                               JURY TRIAL DEMANDED
 ADM TRUCKING, INC., and
 MATHEW L. VOELKER

        Defendants.


                          COMPLAINT FOR DAMAGES

       Come now Plaintiffs BLANCA AYALA and JAIME AYALA, by and

through their counsel and file this Complaint for Damages against Defendants ADM

TRUCKING, INC., and MATHEW L. VOELKER, showing this Honorable Court

as follows:

                              NATURE OF ACTION

                                          1.

       This is an action for personal injury damages arising out of a collision

involving a tractor-trailer that occurred on December 3, 2016, in Jefferson City,

Missouri.

                                          2.

       As a result of this collision, BLANCA AYALA suffered severe and personal

injuries.
                                         -1-

            Case 2:20-cv-04134-NKL Document 1 Filed 07/29/20 Page 1 of 17
                    PARTIES, JURISDICTION, AND VENUE

                                          3.

      At all times relevant to this litigation, Plaintiff BLANCA AYALA (“Mrs.

Ayala”) has been a citizen of the State of Missouri, residing in Jefferson City, Cole

County, Missouri.

                                          4.

      At all times relevant to this litigation, Plaintiff JAIME AYALA (“Mr. Ayala”)

has been a citizen of the State of Missouri, residing in Jefferson City, Cole County,

Missouri.

                                          5.

      At all times relevant to this litigation, Defendant MATHEW L. VOELKER

(“Defendant VOELKER”) has been a citizen of the State of Illinois, residing in

Decatur, Macon County, Illinois.

                                          6.

      At all times relevant to this litigation, Defendant ADM Trucking, Inc.

(“Defendant ADM”), is a foreign company organized under the laws of the State of

Illinois with its principal place of business located at 2501 N BRUSH COLLEGE

RD., DECATUR IL 62526. Therefore, Defendant ADM is a citizen of Illinois.

Defendant ADM may be served with legal process by serving its registered agent for




                                         -2-

        Case 2:20-cv-04134-NKL Document 1 Filed 07/29/20 Page 2 of 17
service: C T CORPORATION SYSTEM, 208 SO LASALLE ST, SUITE 814,

CHICAGO , IL 60604.

                                         7.

      At all relevant times, Defendant ADM was and is engaged in business as an

interstate motor carrier transporting goods for compensation and does business in

Missouri, including in and through the Western District of Missouri.

                                         8.

      Defendant VOELKER was the driver of the moving truck involved in the

subject collision that occurred in Missouri. His address is 3820 N TAYLOR AVE,

DECATUR, IL 62526-9307. Therefore, he is a citizen of Illinois. Defendant

VOELKER may be served with legal process at his address. Once served, Defendant

VOELKER is subject to the jurisdiction and venue of this Court.

                                         9.

      This Court has subject matter jurisdiction over the claims asserted in this

Complaint.

                                         10.

      The amount in controversy exceeds $75,000.00 exclusive of interest and costs.

                                         11.

      There is complete diversity among the parties and Plaintiffs do not reside in

the same state as any Defendant.


                                        -3-

        Case 2:20-cv-04134-NKL Document 1 Filed 07/29/20 Page 3 of 17
                                         12.

      Defendants are subject to the jurisdiction and venue of this Court pursuant to

28 U.S.C § 1332, 28 USC § 1391(b) and other applicable law.

                                       FACTS

                                         13.

      On December 3, 2016, at approximately 10:26 a.m., MRS. AYALA was

driving a 2002 Honda Civic in Jefferson City, Missouri, eastbound on Industrial

Drive towards the intersection of Jaycee Drive.

                                         14.

      On December 3, 2016, at approximately 10:26 a.m., Defendant VOELKER

was driving a 2015 Mack Truck northbound on Jaycee Drive towards the intersection

with Industrial Drive.

                                         15.

      Defendant VOELKER was operating a Truck owned by Defendant ADM.

                                         16.

      The Truck being operated by Defendant VOELKER was a commercial

motor vehicle as defined under the Federal Motor Carrier Safety Regulations.




                                        -4-

        Case 2:20-cv-04134-NKL Document 1 Filed 07/29/20 Page 4 of 17
                                             17.

       On December 3, 2016, at approximately 10:26 a.m., MRS. AYALA

approached the intersection of Industrial Drive and Jaycee Drive and had a green

light to proceed through the intersection.

                                       18.

       As MRS. AYALA proceeded through the intersection, Defendant VOELKER

drove the Mack Truck through a red light and crashed into the vehicle being driven

BY MRS. AYALA.

                                       19.

       There was nothing MRS. AYALA could have or should have done under the

circumstances to avoid or minimize the collision.

                                       20.

       As a direct and proximate result of the collision by Defendant VOELKER,

MRS. AYALA suffered severe and extremely painful personal injuries.

                         LIABILITY OF DEFENDANTS

                           COUNTS ONE and TWO
                  (Voelker’s Negligence and Negligence Per Se)

                                       21.

       Plaintiffs incorporate herein by reference the allegations of the previous

paragraphs of this Complaint for Damages as if each were fully set forth herein in

their entirety.
                                         -5-

         Case 2:20-cv-04134-NKL Document 1 Filed 07/29/20 Page 5 of 17
                                          22.

      At all times material hereto, Defendant VOELKER was a professional driver

with a commercial driver’s license.

                                          23.

      At all times material hereto, Defendant VOELKER was driving a non-exempt

commercial motor vehicle in interstate commerce.

                                          24.

      At all times material to this action, Defendant VOELKER had a legal duty to

adhere to Missouri traffic laws.

                                          25.

      At all times material to this action, Defendant VOELKER had a legal duty to

adhere to Missouri trucking safety regulations.

                                          26.

      At all times material to this action, Defendant VOELKER had a legal duty to

adhere to the Federal Motor Carrier Safety Regulations.

                                          27.

      At all times material to this action, Defendant VOELKER had a legal duty to

adhere to trucking industry standards.




                                         -6-

        Case 2:20-cv-04134-NKL Document 1 Filed 07/29/20 Page 6 of 17
                                             28.

       At all times material to this action, Defendant VOELKER had a duty to

operate his commercial vehicle in a safe and prudent manner.

                                             29.

       At all times material to this action, Defendant VOELKER had a duty to act in

accordance with his training as a professional commercial motor vehicle driver and

so as not to endanger the lives and welfare of MRS. AYALA and the motoring

public. This duty included keeping a proper lookout, paying attention, keeping a

safe distance from vehicles in front of him, and operating his commercial vehicle at

a reasonable and prudent speed in accordance with the conditions of the roadway,

traffic, visibility and all traffic laws and regulations.

                                             30.

       Defendant VOELKER breached his duties and was negligent in the

operation of the tractor-trailer he was driving in at least the following ways:

   (a) Failing to yield;

   (b) Failing to obey traffic control devices;

   (c) Failing to keep a proper lookout for vehicles and traffic ahead;

   (d) Failing to perform a proper visual search;

   (e) Failing to properly manage his space;

   (f) Failing to use proper hazard perception techniques;


                                            -7-

         Case 2:20-cv-04134-NKL Document 1 Filed 07/29/20 Page 7 of 17
(g) Failing to timely perceive and properly react to avoid MRS. AYALA’s

    vehicle;

(h) Failing to drive at a safe and reasonable speed under the conditions;

(i) Failing to drive defensively;

(j) Operating a motor vehicle while distracted;

(k) Operating a motor vehicle while fatigued;

(l) Failing to operate the vehicle in a safe and prudent manner, thereby placing

    the lives and well-being of the public in general, and MRS. AYALA in

    particular, in grave danger;

(m) Failing to adhere to safe driving principles expected of commercial drivers;

(n) Failing to operate the truck in accordance with generally accepted safety

    principles for commercial drivers and/or the commercial motor vehicle

    industry;

(o) Failing to operate the truck in a safe and prudent manner in view of the

    conditions that existed at the time of the subject collision;

(p) Violating Missouri Laws 304.281 and any other violations, each of which

    constitute negligence per se;

(q) Violating Federal Motor Vehicle Safety Regulations;

(r) Otherwise failing to act reasonably and prudently as the driver of a

    commercial motor vehicle the circumstances; and


                                      -8-

     Case 2:20-cv-04134-NKL Document 1 Filed 07/29/20 Page 8 of 17
   (s) Such other specifications of negligence that shall be added by amendment

        or proven at trial.

                                         31.

       As a direct and proximate result of the negligence and negligence per se of

Defendant VOELKER, MRS. AYALA sustained personal injuries, endured severe

pain and suffering, and ultimately died prematurely.

                                         32.

       By virtue of his negligence, Defendant VOELKER is liable to MRS. AYALA

for all economic and non-economic damages allowed by law that were proximately

caused by the negligence of Defendant VOELKER, including without limitation

damages for property damage, medical bills, lost wages, and pain and suffering.

                               COUNT THREE
                       (Respondeat Superior Against ADM)

                                         33.

       Plaintiffs incorporate herein by reference the allegations of the previous

paragraphs of this Complaint for Damages as if each were fully set forth herein in

their entirety.

                                         34.

       At all times material hereto, Defendant VOELKER was an employee or agent

of Defendant ADM.



                                        -9-

         Case 2:20-cv-04134-NKL Document 1 Filed 07/29/20 Page 9 of 17
                                         35.

      At all times material hereto, Defendant VOELKER was acting within the

course and scope of his employment or agency with Defendant ADM.

                                         36.

      At all times material hereto, Defendant VOELKER was operating a

commercial vehicle owned (or exclusively controlled) by Defendant ADM.

                                         37.

      At all times material hereto, Defendant VOELKER was operating a

commercial vehicle with the permission of Defendant ADM.

                                         38.

      At all times material hereto, Defendant VOELKER was operating a

commercial vehicle in furtherance of the business and financial interests of

Defendant ADM.

                                         39.

      Defendant ADM is liable for the negligent actions and omissions of Defendant

VOELKER pursuant to the doctrine of respondeat superior and the rules of agency.

                                         40.

      Defendant ADM is liable to Plaintiffs for all damages sustained as a direct

and proximate result of the negligence of Defendant VOELKER.




                                       -10-

       Case 2:20-cv-04134-NKL Document 1 Filed 07/29/20 Page 10 of 17
                                              41.

       Defendant ADM is liable to MRS. AYALA for all economic and non-

economic damages allowed by law that were proximately caused by the negligence

of Defendant VOELKER, including without limitation damages for property

damage, medical bills, lost wages, and pain and suffering.

                                   COUNT FOUR
                                 (Negligence of ADM)

                                              42.

       Plaintiffs incorporate all previous paragraphs of this Complaint as if each were

fully set forth herein in their entirety.

                                              43.

       At all relevant times, Defendant ADM was a motor carrier as defined by the

Federal Motor Carrier Safety Regulations.

                                              44.

       At all relevant times, Defendant ADM was a motor carrier as defined by

Missouri law.

                                              45.

       At all relevant times, Defendant ADM had a legal duty to comply with the

Federal Motor Carrier Safety Regulations.




                                            -11-

        Case 2:20-cv-04134-NKL Document 1 Filed 07/29/20 Page 11 of 17
                                             46.

      At all relevant times, Defendant ADM had a legal duty to comply with

Missouri’s trucking safety regulations.

                                             47.

      At all relevant times, Defendant ADM had a legal duty to comply with all

trucking industry standards and practices.

                                             48.

      As an employer and Motor Carrier, Defendant ADM had certain duties, some

imposed by regulations and others by industry standards and practices, in connection

with the hiring, qualifying, training, entrusting, supervising and retaining Defendant

VOELKER.

                                             49.

      Defendant ADM breached the aforementioned duties and was negligent in

connection with hiring, qualifying, training, entrusting, supervising and retaining

Defendant VOELKER.

                                             50.

      As a direct and proximate result of Defendant ADM’S negligence, MRS.

AYALA suffered catastrophic personal injuries that resulted severe pain and

suffering.




                                          -12-

        Case 2:20-cv-04134-NKL Document 1 Filed 07/29/20 Page 12 of 17
                                              51.

       Defendant ADM is liable for all damages allowed by law for the injuries,

damages and losses sustained by Plaintiffs in this case.

                                              52.

       Defendant ADM is liable to MRS. AYALA for all economic and non-

economic damages allowed by law that were proximately caused by its negligence,

including without limitation damages for property damage, medical bills, lost wages,

and pain and suffering.

                              COUNT SEVEN
         (Punitive Damages against Defendants VOELKER and ADM)

                                              53.

       Plaintiffs incorporate all previous paragraphs of this Complaint as if each were

fully set forth herein in their entirety.

                                              54.

       Defendants VOELKER and/or ADM have been guilty of conduct that was

outrageous, and demonstrated a complete indifference to or conscious disregard for

the safety of MRS. AYALA and others.

                                              55.

       Defendants’ misconduct is so aggravating it authorizes, warrants, and

demands the imposition of substantial punitive damages.



                                            -13-

        Case 2:20-cv-04134-NKL Document 1 Filed 07/29/20 Page 13 of 17
                                     DAMAGES

                                             56.

      Plaintiff incorporates herein by reference the allegations of the previous

paragraphs as if each were fully set forth herein in their entirety.

                                             57.

      Missouri law applies to this action and controls the damages and losses

sustained in the collision described above.

                                             58.

      Each of the Defendants acted in a manner which either alone, or combined

and concurring with the actions of the other Defendants’ acts of negligence, directly

and proximately caused the incident described above and resulting serious injuries

to MRS. AYALA.

                                             59.

      As a direct and proximate result of the above-described negligence of

Defendants, MRS. AYALA injuries include, but are not limited to the following:

                    a. Injury to her neck and back;

                    b. Herniated disc; and

                    c. Leg pain;

                    d. Psychological injury;

                    e. Past and future economic damages;


                                          -14-

        Case 2:20-cv-04134-NKL Document 1 Filed 07/29/20 Page 14 of 17
                    f. Past and future non-economic damages;

                    g. Past and future expenses for health care goods and services,

                    the nature and extent of which is not presently known, and other

                    damages, the nature and extent of which are not presently known.

                                          60.

      At all times relevant to this litigation, Blanca Ayala and Jaime Ayala have

been husband and wife.

                                          61.

      As a direct and proximate result of the above-described negligence of

Defendants which caused the injuries to MRS. AYALA described above, MR.

AYALA has been deprived of the services of his wife, and has suffered a loss of

consortium, including but not limited to a past, present and future impairment or

diminishment in the services, society, affection, care, comfort, companionship and

conjugal rights of his wife.

                                          62.

      Defendants’ negligence is the sole and proximate cause of the injuries,

damages and losses set forth above.

                                          63.

      Defendants are liable to Plaintiffs for all of the injuries, damages and losses

set forth herein.


                                        -15-

        Case 2:20-cv-04134-NKL Document 1 Filed 07/29/20 Page 15 of 17
                        PRAYER FOR RELIEF

                                     64.

WHEREFORE Plaintiffs pray for the following relief:

(a)   A trial by jury on all issues in this case;

(b)   That summons issue requiring the Defendants to appear as provided

      by law to answer this Complaint;

(c)   That judgment be entered in favor of Plaintiffs and against

      Defendants;

(d)   That Plaintiffs have and recover all damages for all losses

      compensable under Missouri law as set forth above;

(e)   For Plaintiffs to be awarded their special damages including past

      medical expenses in an amount to be shown by the evidence at trial;

(f)   For Plaintiffs to be awarded their general damages in an amount to be

      determined by the enlightened conscience of an impartial jury at trial;

(g)   That all attorneys’ fees, expenses, and costs be cast against the

      Defendants;

(h)   That service be had on the Defendants as provided by law;

(i)   That the Court award punitive damages against Defendants;

(j)   That all expenses of litigation, including attorney’s fees, be cast against

      the Defendants; and


                                   -16-

 Case 2:20-cv-04134-NKL Document 1 Filed 07/29/20 Page 16 of 17
     (k)   For such other and further relief as the Court deems just and proper.



     This 29th day of July, 2020.



                                     SMITH MOHLMAN INJURY LAW LLC

                                        By: Michael P. Waddell
                                          MICHAEL P. WADDELL
                                          MO Bar No. 41592
                                          Attorney for Plaintiffs

701 E. 63rd Street, 3rd Floor
Kansas City, MO 64110
(816) 866-7711 (office)
(816) 866-7715 (fax)
mwaddell@accidentlawkc.com



                                     FRIED GOLDBERG LLC

                                        By: Briant G. Mildenhall
                                          BRIANT G. MILDENHALL
                                          Georgia Bar No. 790507
                                          Attorney for Plaintiff
                                          Application for Pro Hac Vice Pending
3550 Lenox Road, N.E., Suite 1500
Atlanta, Georgia 30326-4302
(404) 591-1800 (office)
(404) 591-1801 (fax)
bmildenhall@friedgoldberg.com




                                      -17-

       Case 2:20-cv-04134-NKL Document 1 Filed 07/29/20 Page 17 of 17
